Name: Commission Regulation (EC) No 1503/96 of 29 July 1996 on the detailed rules for the application of Council Regulation (EC) No 3072/95 with regard to import duties on rice
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  EU finance;  plant product;  consumption;  tariff policy
 Date Published: nan

 Avis juridique important|31996R1503Commission Regulation (EC) No 1503/96 of 29 July 1996 on the detailed rules for the application of Council Regulation (EC) No 3072/95 with regard to import duties on rice Official Journal L 189 , 30/07/1996 P. 0071 - 0076COMMISSION REGULATION (EC) No 1503/96 of 29 July 1996 on the detailed rules for the application of Council Regulation (EC) No 3072/95 with regard to import duties on rice THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice (1), and in particular Article 11 (2) and (4) thereof,Whereas the third subparagraph of Article 11 (2) of Regulation (EC) No 3072/95 lays down the method for calculating the percentage by which the intervention price valid on the day of import is to be increased in order to calculate the import duties on milled rice; whereas that method takes account of the conversion rate, processing costs and the value of by-products and an amount for the protection of industry; whereas the day of importation should be fixed as the date of acceptance of the declaration by the customs authorities as laid down in Article 67 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2), as last amended by the Act of Accession of Austria, Finland and Sweden;Whereas Article 11 of Regulation (EC) No 3072/95 provides that the rates of duty in the Common Customs Tariff shall be levied on the products referred to in Article 1 of that Regulation when they are imported; whereas, however, in the case of products referred to in Article 11 (2) the import duty will be equal to the intervention price valid for those products on importation, increased by a certain percentage according to whether it is husked or milled rice, indica rice or japonica rice, and minus the import price, provided that duty does not exceed the rate of the Common Customs Tariff duties;Whereas there are particular difficulties in the rice sector concerning the verification of the value of imported products; whereas a system of flat-rate values is therefore most suitable for the implementation of the results of the Uruguay Round of negotiations; whereas, however, technical discussions between the partners concerned are still in progress; whereas, pending the outcome of those discussions, the system applied in 1995/96 should be maintained as a precaution;Whereas in order to classify the consignments imported, the products referred to in Article 11 (2) of Regulation (EC) No 3072/95 must be subdivided into a number of qualities; whereas the combined nomenclature codes to which these qualities correspond must therefore be specified;Whereas, for the purposes of calculating the import duty using the flat-rate import value, the representative cif import prices should be calculated for each of the qualities defined; whereas, for the purposes of establishing those prices, price quotations for the different qualities of rice must be specified; whereas these quotations should therefore be defined;Whereas, in the interests of clarity and transparency, the quotations for the different types of rice in publications by the Department of Agriculture of the United States of America constitute an objective basis for establishing representative cif import prices for rice in bulk; whereas representative prices on the United States market, the Thai market or of other origins may be converted into representative cif import prices by adding the maritime freight costs on the charter market between the ports of origin and the Community port; whereas, taking account of the volume of freight and of trade in the ports of northern Europe, those ports constitute the Community destination for which the quotations of maritime freight prices are best known publicly, are most transparent and most easily available; whereas, therefore, the ports of northern Europe (Antwerp, Rotterdam, Amsterdam, Gent) should be adopted as the Community destination ports;Whereas, in order to monitor the trends in representative cif import prices thus established, it is appropriate to provide for weekly monitoring of the elements contributing to their calculation;Whereas, for the purposes of fixing import duties for the rice referred to in Article 11 (2) of Regulation (EC) No 3072/95, a period of two weeks for determining representative cif import prices for rice in bulk takes account of market trends without introducing elements of uncertainty; whereas, on this basis, import duties for that product should be established taking account of the average of representative cif import prices noted over the abovementioned period, every two weeks on a Wednesday, and on the last working day of each month;Whereas the import duty thus calculated can be applied over a two-week period without substantially affecting import prices, duties paid; whereas, however, where no quotation is available for a given product over the period of calculation of representative cif import prices or where, following sudden changes in the elements making up the calculation, those representative cif import prices undergo major fluctuations during the period in question, measures must be taken in order to maintain the representative nature of the cif import prices of the product concerned;Whereas the price of basmati rice originating in India and Pakistan is normally higher on the market than the established representative price; whereas in 1993/94 the difference was of the order of ECU 250 per tonne in the case of basmati rice originating in India and ECU 50 per tonne in the case of basmati rice originating in Pakistan; whereas, as a result, the import duty on those rice varieties should be reduced by the aforementioned amounts in order to comply with the principle laid down in Article 11 of Regulation (EC) No 3072/95 and the Community's international commitments;Whereas, where there is no quotation, it is appropriate to continue to apply the amount of duty fixed for the preceding period and, in the case of major fluctuations in the quotation, the cost of maritime freight or the exchange rate used for the calculation of the representative cif import price of the product concerned, the representative nature of that price must be restored, taking account of those changes, by adjusting the duty fixed in line with the difference noted; whereas, even where such adjustments are made, the regular dates for fixing duties will not be affected;Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 The import duties referred to in Article 11 (1) and (2) of Regulation (EC) No 3072/95 shall be those applicable at the time laid down in Article 67 of Regulation (EEC) No 2913/92.Article 2 The import duty for milled rice falling within CN code 1006 30 shall be equal to the intervention price valid at the moment of import increased by:- 163 % in the case of indica rice,- 167 % in the case of japonica rice,minus the import price.However, that duty must not exceed the rates of duty in the Common Customs Tariff.Article 3 1. For the purposes of this Regulation indica rice shall be deemed to be rice falling within CN codes 1006 20 17, 1006 20 98, 1006 30 27, 1006 30 48, 1006 30 67 and 1006 30 98.2. Any other products falling within CN codes 1006 20 and 1006 30 shall be deemed to be japonica rice.Article 4 1. The import duties for the products referred to in Article 3 shall be calculated every week but shall be fixed by the Commission every two weeks on a Wednesday and on the last working day of each month, and for the period up to the first Thursday of July 1995 from 1 July of that year, in accordance with the method provided for in Article 5 and shall apply from the first working day following their fixing and the first day of the following month, respectively.However, if the calculation of the week following this fixing shows that the import duty is higher or lower by ECU 10 per tonne than the duty in force, a corresponding adjustment shall be made by the Commission.The fixing made on the last working day of each month shall be based on the intervention price for the following month.Where the Wednesday on which import duties would be fixed is not a working day for the Commission, the duties shall be fixed on the first working day following that Wednesday.2. The price valid on the world market to be used for the calculation of the import duty shall be the average of the weekly representative cif import prices for rice in bulk determined using the method provided for in Article 5 and established over the period of the two preceding weeks.3. The import duties fixed in accordance with this Regulation shall apply until new duties are fixed and enter into force.However, where no quotation is available for a given product from the reference source provided for in Article 5 over the two weeks preceding the next periodic fixing, the import duty previously fixed shall remain in force.Every time the duty is fixed or adjusted, the Commission shall publish the import duties and the factors used for their calculation in the Official Journal of the European Communities.4. Basmati rice falling within CN codes ex 1006 20 17 and ex 1006 20 98 may benefit from a reduction in the import duty by an amount of ECU 250 for rice originating in India and ECU 50 for rice originating in Pakistan.This reduction shall be made if, when a product is released for free circulation, an import licence whose issue is conditional on provision of a security, and a certificate of product authenticity are presented.By way of derogation from Article 10 (a) of Commission Regulation (EC) No 1162/95 (3), the security to be provided shall be ECU 275 per tonne for basmati rice originating in India and ECU 75 per tonne for basmati rice originating in Pakistan.The certificate of authenticity shall be drawn up on the form a specimen of which is shown in Annex II to this Regulation. It shall be issued pursuant to the relevant provisions of Commission Regulation (EEC) No 81/92 (4).The amounts provided for in the first subparagraph of this paragraph may be revised in response to market trends.Article 5 1. To determine the import prices of the rice referred to in Article 11 (4) of Regulation (EC) No 3072/95, the following factors shall be used for the different types of rice in bulk referred to in Article 3:(a) the cif price at Rotterdam;(b) the representative price on the Thai market;(c) the representative price on the United States market;(d) the representative price on other markets;(e) the average cost of sea freight between the port of origin and one of the ports of Antwerp, Rotterdam, Amsterdam and Gent.The import price shall normally be the price indicated under (a), but, in the absence of such a price, shall be determined on the basis of the factors listed under (b), (c) and (e); the prices referred to in (d) shall only be used in the absence of the prices referred to under (a), (b) and (c).In the absence of quotations for the cost of sea transport of rice, those for cereals shall be used.2. The factors used for the calculation shall be established and checked each week on the basis of the sources and the reference qualities listed in Annex I to this Regulation. The cost of sea freight shall be established on the basis of information publicly available.If the price established is expressed as C& F, it shall be increased by 0,75 %.Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 September 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 329, 30. 12. 1995, p. 18.(2) OJ No L 302, 19. 10. 1992, p. 1.(3) OJ No L 117, 24. 5. 1995, p. 2.(4) OJ No L 10, 16. 1. 1992, p. 9.ANNEX I >TABLE>ANNEX II >REFERENCE TO A FILM>